DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/28/2021 and 12/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0324046 to Lo et al. (Lo) in view of U.S. Publication No. 2014/0267950 to Kang et al. (Kang’950).
As to claim 1, Lo discloses an electronic apparatus comprising: 
a display module in which a folding area is defined (Fig. 1-4, 7; Para. 0018, a first display module 104 and a second display module 105; Para. 0019, flexible display module, 203); 
a plate disposed below the display module to support the display module (Fig. 1, 2; Para. 0019, substrate, 201); 
a digitizer disposed between the plate and the display module (Fig. 1, 2; Para. 0019, sensing layer, 204); 
a first adhesive layer disposed between the display module and the digitizer (Fig. 1, 2; Para. 0019, adhesive layer, 205).
Lo does not expressly disclose a second adhesive layer disposed between the digitizer and the plate, wherein at least one of the first adhesive layer and the second adhesive layer includes first and second sub-adhesive layers spaced apart with respect to the folding area.
Kang’950 teaches a second adhesive layer disposed between the digitizer and the plate (Fig. 3; Para. 0024, transparent adhesive, 420), wherein at least one of the first adhesive layer and the second adhesive layer includes first and second sub-adhesive layers spaced apart with respect to the folding area (Fig. 1, 4; Para. 0024, where the transparent adhesive, 420 is bisected by a fluid charging portion, 310).
It would have been obvious to one of ordinary skill in the art to modify the electronic apparatus of Lo to include the sub-adhesive layers of Kang’950because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the electronic apparatus of Lo as modified by the sub-adhesive layers of Kang’950can yield a predictable result of the flexible display device being capable of securing a mechanical stability thereof by easily accepting a change in volume of the fluid corresponding to the bending area when the display panel is bent.  Thus, a person of ordinary skill would have appreciated including in the electronic apparatus of Lo the ability to use the sub-adhesive layers of Kang’950since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 17, Lo discloses an electronic apparatus comprising: 
a display module having a first non-folding area (Fig. 1-4, 7; Para. 0018, a first display module 104), a second non-folding area (Fig. 1-4, 7; Para. 0018, a second display module 105), and a folding area defined therein (Fig. 1; Para. 0018, a flexible region 1012), and having a first state where the display module is flat (Fig. 1a, 1d, 2a) and a second state where the display module is folded such that the first and second non-folding areas face each other (Fig. 1c, 2b); 
a plate disposed below the display module and including a bending portion overlapping the folding area in a plan view (Fig. 1, 2; Para. 0019, substrate, 201); 
a digitizer disposed between the plate and the display module (Fig. 1, 2; Para. 0019, sensing layer, 204); 
a first adhesive layer disposed between the display module and the digitizer (Fig. 1, 2; Para. 0019, adhesive layer, 205).
Lo does not expressly disclose a window disposed on the display module, a second adhesive layer disposed between the digitizer and the plate, wherein at least one of the first adhesive layer and the second adhesive layer includes first and second sub-adhesive layers spaced apart with respect to the folding area.
Kang’950 teaches a window disposed on the display module (Fig. 3-4; Para. Para. 0024, window substrate, 10); a second adhesive layer disposed between the digitizer and the plate (Fig. 3; Para. 0024, transparent adhesive, 420), wherein at least one of the first adhesive layer and the second adhesive layer includes first and second sub-adhesive layers spaced apart with respect to the folding area (Fig. 1, 4; Para. 0024, where the transparent adhesive, 420 is bisected by a fluid charging portion, 310).
It would have been obvious to one of ordinary skill in the art to modify the electronic apparatus of Lo to include the sub-adhesive layers of Kang’950 because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the electronic apparatus of Lo as modified by the sub-adhesive layers of Kang’950 can yield a predictable result of the flexible display device being capable of securing a mechanical stability thereof by easily accepting a change in volume of the fluid corresponding to the bending area when the display panel is bent.  Thus, a person of ordinary skill would have appreciated including in the electronic apparatus of Lo the ability to use the sub-adhesive layers of Kang’950 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 18, Lo and Kang’950disclose the electronic apparatus of claim 17.  Lo discloses wherein the digitizer comprises: 
a plurality of first sensing lines Fig. 4-7; Para. 0021, a first and second X-axis pattern electrode 406, and 408); 
a plurality of second sensing lines insulatively crossing the plurality of first sensing lines (Fig. 4-7; Para. 0021, a first and second y-axis pattern electrode 407, and 409; the first touch-sensing region 401 and the second touch-sensing region 402 are configured to be isolated from each other); 
a first dummy line disposed between the plurality of first sensing lines (Fig. 5; Para. 0022, a plurality of dummy patterns 511 on the first touch-sensing region 501); and 
a second dummy line disposed between the plurality of second sensing lines (Fig. 5; Para. 0022, a plurality of dummy patterns 511 on the second touch-sensing region 502).

As to claim 19, Lo and Kang’950 disclose the electronic apparatus of claim 18.  Lo discloses wherein the first and second dummy lines do not overlap the folding area in the plan view (Fig. 5; Para. 0022).
Claims 2, 3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo and Kang’950 as applied to claim 1 above, and further in view of U.S. Patent No. 9,791,964 to Kang et al. (Kang’964).
As to claim 2, Lo and Kang’950 disclose the electronic apparatus of claim 1.  Lo discloses wherein the digitizer comprises: 
a base layer (Fig. 4-7; Para. 0021, substrate, 410); 
a plurality of first sensing lines (Fig. 4-7; Para. 0021, a first and second X-axis pattern electrode 406, and 408) disposed on a first surface of the base layer (Fig. 4-7; Para. 0021, a first and second X-axis pattern electrode 406, and 408); and 
a plurality of second sensing lines (Fig. 4-7; Para. 0021, a first and second y-axis pattern electrode 407, and 409). 
Lo and Kang’950 do not expressly disclose a plurality of second sensing lines disposed on a second surface of the base layer, wherein the second surface is opposite the first surface with respect to the base layer.
Kang’964 teaches a plurality of second sensing lines disposed on a second surface of the base layer, (Fig. 3A; Col. 4, lines 56-60, the first sensing cells 220a that constitute the touch screen panel are formed on a first surface of the thin film substrate 10, and the second sensing cells 220b that constitute the touch screen panel are formed on a second surface of the thin film substrate 10)  wherein the second surface is opposite the first surface with respect to the base layer (Fig. 3A; Col. 4, lines 56-60).
It would have been obvious to one of ordinary skill in the art to modify the electronic apparatus of Lo and Kang’950 to include the location of the second sensing lines of Kang’964 because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the location of the second sensing lines of Lo and Kang’950 and the location of the second sensing lines of Kang’964 perform the same general and predictable function, the predictable function being that a touch may be detected. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the location of the second sensing lines by replacing it with the location of the second sensing lines of Kang’964. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 18, Lo, Kang’950, and Kang’964 disclose the electronic apparatus of claim 2.  Lo discloses wherein the digitizer further comprises: 
a first dummy line disposed between the plurality of first sensing lines (Fig. 5; Para. 0022, a plurality of dummy patterns 511 on the first touch-sensing region 501); and 
a second dummy line disposed between the plurality of second sensing lines (Fig. 5; Para. 0022, a plurality of dummy patterns 511 on the second touch-sensing region 502), 
wherein the first and second dummy lines do not overlap the folding area in a plan view (Fig. 5; Para. 0022).

As to claim 6, Lo and Kang’950 disclose the electronic apparatus of claim 1. Lo and Kang’950 do not expressly disclose wherein the digitizer comprises: a base layer; a plurality of first sensing lines disposed on the base layer; a first cover layer covering the plurality of first sensing lines; a plurality of second sensing lines disposed on the first cover layer; and a second cover layer covering the plurality of second sensing lines.
Kang’964 teaches a base layer (Fig. 3B; col. 5, lines 47-62, thin film substrates 10′); 
a plurality of first sensing lines disposed on the base layer (Fig. 3B; col. 5, lines 47-62, first sensing cells, 220a); 
a first cover layer covering the plurality of first sensing lines (Fig. 3B; col. 5, lines 47-62, second thin film substrate, 10’’); 
a plurality of second sensing lines disposed on the first cover layer (Fig. 3B; col. 5, lines 47-62, second sensing dells, 220b); and 
a second cover layer covering the plurality of second sensing lines (Fig. 3B; col. 5, lines 33-62, polarizing plate, 30).
It would have been obvious to one of ordinary skill in the art to modify the electronic apparatus of Lo and Kang’950 to include the location of the second sensing lines of Kang’964 because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the location of the second sensing lines of Lo and Kang’950 and the location of the second sensing lines of Kang’964 perform the same general and predictable function, the predictable function being that a touch may be detected. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the location of the second sensing lines by replacing it with the location of the second sensing lines of Kang’964. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 7, Lo, Kang’950, and Kang’964disclose the electronic apparatus of claim 6.  Lo and Kang’950 do not expressly disclose wherein the digitizer further comprises a first inner adhesive layer disposed between the first cover layer and the base layer.
Kang’964 discloses wherein the digitizer further comprises a first inner adhesive layer disposed between the first cover layer and the base layer (Fig. 3B; col. 5, lines 33-62, transparent adhesive layers 50).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 6.

As to claim 8, Lo, Kang’950, and Kang’964 disclose the electronic apparatus of claim 7.  Lo and Kang’950 do not expressly disclose wherein the digitizer further comprises a second inner adhesive layer disposed between the second cover layer and the first cover layer. 
Kang’964 discloses wherein the digitizer further comprises a second inner adhesive layer disposed between the second cover layer and the first cover layer (Fig. 3B; col. 5, lines 33-62, transparent adhesive layers 50). This combination is obvious to one skilled in the art for at least the reasons set forth in claim 6.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo and Kang’950 as applied to claim 1 above, and further in view of U.S. Publication No. 2017/0061836 to Kim et al. (Kim).
As to claim 13, Lo and Kang’950 disclose the electronic apparatus of claim 1.  Lo and Kang’950 do not expressly disclose wherein the plate comprises a bending portion provided with a plurality of opening patterns overlapping the folding area in a plan view. 
Kim teaches wherein the plate comprises a bending portion provided with a plurality of opening patterns overlapping the folding area in a plan view (Fig. 16; Para. 0192, length compensation pattern, 611d, with a plurality of hollows).
It would have been obvious to one of ordinary skill in the art to modify the electronic apparatus of Lo and Kang’950 to include the hinge of Kim because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the electronic apparatus of Lo and Kang’950 as modified by the hinge of Kim can yield a predictable result of preventing the bending display area of the panel is from wrinkled, and makes the bending display area of the panel to be bent with predetermined curvature.  Thus, a person of ordinary skill would have appreciated including in the electronic apparatus of Lo and Kang’950 the ability to use the hinge of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo and Kang’950 as applied to claims 1 and 17 above, and further in view of U.S. Publication No. 2017/0278899 to Yang et al. (Yang).
As to claim 14, Lo and Kang’950 disclose the electronic apparatus of claim 1.  Lo and Kang’950 do not expressly disclose further comprising a protective layer disposed between the display module and the first adhesive layer.
Yang teaches further comprising a protective layer disposed between the display module and the first adhesive layer (Fig. 9, 10; Para. 0098, 0110, 0123, thin film encapsulation layer, TFE).
It would have been obvious to one of ordinary skill in the art to modify the electronic apparatus of Lo and Kang’950 to include the protective layer of Yang because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the electronic apparatus of Lo and Kang’950 as modified by the protective layer of Yang can yield a predictable result of the flexible display device being capable of protecting the organic light emitting device OLED against moisture and foreign substances.  Thus, a person of ordinary skill would have appreciated including in the electronic apparatus of Lo and Kang’950 the ability to use the protective layer of Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 16, Lo and Kang’950 disclose the electronic apparatus of claim 1.  Lo and Kang’950 do not expressly disclose wherein the first and second adhesive layers each have a thickness of about 0.1 micrometer (µm) to about 25 µm.
Yang teaches wherein the first and second adhesive layers each have a thickness of about 0.1 micrometer (µm) to about 25 µm (Fig. 2; Para. 0075, Each of the first adhesion member AM1 and the second adhesion member AM2 may have a thickness of about 10 μm to about 80 μm).
It would have been obvious to one of ordinary skill in the art to modify the electronic apparatus of Lo and Kang’950 to include the thickness of the layers of Yang because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the electronic apparatus of Lo and Kang’950 as modified by the thickness of the layers of Yang can yield a predictable result of the flexible display device being capable of decreasing the rate of stress occurring when the device is bent with a smaller thickness.  Thus, a person of ordinary skill would have appreciated including in the electronic apparatus of Lo and Kang’950 the ability to use the thickness of the layers of Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 20, Lo and Kang’950 disclose the electronic apparatus of claim 17.  Lo and Kang’950 do not expressly disclose wherein the window comprises a thin film glass having a thickness of about 0.1 µm to about 80 µm.
Yang teaches wherein the window comprises a thin film glass having a thickness of about 0.1 µm to about 80 µm (Fig. 2; Para. 0075-0078, window member WM may have a thickness of about 20 μm to about 150 μm, e.g., about 25 μm to about 150 μm).
It would have been obvious to one of ordinary skill in the art to modify the electronic apparatus of Lo and Kang’950 to include the thickness of the layers of Yang because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the electronic apparatus of Lo and Kang’950 as modified by the thickness of the layers of Yang can yield a predictable result of the flexible display device being capable of decreasing the rate of stress occurring when the device is bent with a smaller thickness.  Thus, a person of ordinary skill would have appreciated including in the electronic apparatus of Lo and Kang’950 the ability to use the thickness of the layers of Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 4, 5, 9-12, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626